Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 1 of 21 PAGEID #: 2341




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION
------------------------------------x
NICHOLAS K. MERIWETHER,                    :
                                           :
           Plaintiff,                      :
                                           :
                      vs.                  :
                                           : Case No. 1:18-cv-753
THE TRUSTEES OF SHAWNEE STATE              :
UNIVERSITY, ET AL.                         : Judge Susan J. Dlott
                                           : Magistrate Judge Karen L. Litkovitz
           Defendants                      :
                                           :
             and                           :
                                           :
JANE DOE and SEXUALITY AND GENDER :
ACCEPTANCE,                                :
                                           :
           Proposed Defendant-Intervenors. :
.
------------------------------------x

    DEFENDANT-INTERVENORS JANE DOE AND SEXUALITY AND GENDER
       ACCEPTANCE’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
                THE REPORT AND RECOMMENDATION

 Jennifer L. Branch #0038893                    Adam G. Unikowsky (admitted pro hac vice)
 Gerhardstein & Branch Co. LPA                  Michael E. Stewart
 441 Vine Street, Suite 3400                    Jennifer J. Yun
 Cincinnati, OH 45202                           JENNER & BLOCK LLP
 (513) 621-9100 (tel)                           1099 New York Avenue, NW #900
 (513) 345-5543 (fax)                           Washington, DC 20001
 Jbranch@gbfirm.com                             (202) 639-6000 (tel)
                                                (202) 639-6066 (fax)
 Shannon P. Minter (admitted pro hac vice)      aunikowsky@jenner.com
 Asaf Orr (admitted pro hac vice)
 Christopher F. Stoll (admitted pro hac vice)
 NATIONAL CENTER FOR LESBIAN RIGHTS
 870 Market Street Suite 370
 San Francisco, California 94102
 (415) 392-6257 (tel)
 sminter@nclrights.org
 aorr@nclrights.org
 cstoll@nclrights.org
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 2 of 21 PAGEID #: 2342




           Defendant-Intervenors Jane Doe and Sexuality and Gender Acceptance (“SAGA”)

respectfully request that this Court adopt the Report & Recommendation (“Report” or “R&R”)

and dismiss the First Amended Complaint (“Complaint”) pursuant to Federal Rule of Civil

Procedure 12(b)(6).

           The issue in this case is whether a public employer may require its employees to adhere to

nondiscrimination policies requiring equal treatment of transgender students when undertaking

their job-related duties. Shawnee’s nondiscrimination policies, which apply to all Shawnee staff,

seek to ensure that all students have an equal opportunity to participate in and benefit from courses

and other school activities.

           Plaintiff claims a constitutional right to be exempt from complying with those neutral and

generally applicable policies. See Pl.’s Objections to the Report & Recommendation (“Pl. Obj.”),

Doc. 53, at PageID 2267-78. Magistrate Judge Litkovitz correctly determined that no such

constitutional right exists. The Report correctly found that Shawnee’s nondiscrimination policies,

and its enforcement of those policies, did not interfere with Plaintiff’s rights either under the First

Amendment or under the Due Process and Equal Protection Clauses.

           Plaintiff asserts that the Report failed to accept all of the allegations in the complaint as

true. Plaintiff also assails virtually every aspect of the Magistrate Judge’s legal analysis. None of

Plaintiff’s arguments are persuasive. The Report carefully evaluated all of Plaintiff’s many

allegations and correctly concluded that none had legal merit.

      I.      The Report Accurately Construed All of the Allegations in Plaintiff’s Complaint.

           Plaintiff raises a number of objections to the Report’s “construction” of the allegations of

his complaint. Contrary to Plaintiff’s argument, the Report accurately construed all of Plaintiff’s

allegations and correctly held that those allegations, taken as true, failed to state a constitutional

claim as a matter of law.
                                                    1
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 3 of 21 PAGEID #: 2343




       At the motion to dismiss stage, a court must take the plaintiff’s factual allegations as true—

not the plaintiff’s legal theories. See Terry v. Tyson Farms, Inc., 604 F.3d 272, 275-76 (6th Cir.

2010) (court need not “accept as true legal conclusions or unwarranted factual inferences, and

conclusory allegations or legal conclusions masquerading as factual allegations will not suffice.”

(quotation marks omitted)). Plaintiff claims that the Magistrate Judge disregarded his factual

allegations, but in fact, the Magistrate Judge correctly assumed that all of Plaintiff’s factual

allegations were true. Plaintiff simply disagrees with the legal inferences the Magistrate Judge

drew from those facts.

       Plaintiff identifies four purported examples of factual allegations that the Magistrate Judge

failed to credit. None is valid. First, Plaintiff claims that “[t]he Report errs by framing this case

as a dispute over pedagogy.” Pl. Obj., Doc. 53, at PageID 2265-67. Instead, Plaintiff claims, this

is “about mandated ideological conformity.” Id. at PageID 2265. These are rhetorical arguments

about how the law should be applied; they are not well-pleaded factual allegations.

       Second, Plaintiff claims that “[t]he Report errs by concluding Dr. Meriwether

discriminated,” both within the meaning of Shawnee’s policy and within the meaning of federal

law. Id. at PageID 2267. But there is no dispute that Plaintiff used male honorifics and pronouns

in class to refer to Ms. Doe. Whether that conduct rises to the level of “discrimination” under

federal or state law is a legal inference to be drawn from the undisputed facts.

       Moreover, Plaintiff’s insistence that he complied with federal antidiscrimination laws

misunderstands the posture of this case. Jane Doe is not suing Plaintiff for discrimination. Rather,

Shawnee is enforcing a policy it voluntarily adopted. Even if Plaintiff’s conduct did not violate

antidiscrimination law, nothing in any antidiscrimination law prohibits a university from adopting

a policy more protective of students than the legal minimum prescribed by that law. The question



                                                 2
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 4 of 21 PAGEID #: 2344




in this case is not whether Plaintiff’s conduct is “discrimination,” but whether the First Amendment

prevents an employer from setting policies governing how their employees communicate while

performing their job.

       Plaintiff’s third argument is that “[t]he Report errs by finding that Dr. Meriwether’s speech

was not sufficiently expressive,” id. at PageID 2273.        Again, however, the content of Dr.

Meriwether’s utterances is undisputed. Dr. Meriwether alleges that the University seeks to prevent

him from using male honorifics pronouns to describe Ms. Doe, but he does not allege that the

University seeks to prevent him from making broader statements about gender identity. Based on

those factual allegations, the Report reached the legal conclusion that Plaintiff’s statements cannot

be “reasonably construed as conveying plaintiff’s broader beliefs and views about gender identity.”

R&R, Doc. 49 at PageID 2125 (emphases omitted). Nowhere did the Report ever question

Plaintiff’s subjective motives for using male pronouns to describe Ms. Doe; rather, it simply

conducted a legal analysis and held that a professor’s use of male honorifics and pronouns in class,

without more, does not rise to the level of protected speech under the First Amendment.

       Finally, Plaintiff claims that the Report “errs by minimizing the scope and effect of

Defendants’ restrictions on faculty speech.” Pl. Obj., Doc. 53, at PageID 2276. Plaintiff speculates

that Shawnee might restrict his speech at the “grocery store” or prevent him from critiquing “the

absurdity of the avalanche of recently-invented identity-based pronouns.” Id. at PageID 2277. But

Plaintiff does not allege that these events have actually occurred; nor are there non-conclusory

factual allegations showing a risk that they will occur. Plaintiff’s argument is not a factual

argument; rather, it is a policy argument about the asserted legal implication of a ruling in

Shawnee’s favor. The Court may appropriately evaluate that legal argument at the motion to

dismiss stage.



                                                 3
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 5 of 21 PAGEID #: 2345




     II.      The Report Correctly Concluded That the First Amendment Does Not Protect
              Plaintiff’s Speech.

           Plaintiff was a public employee speaking in his official capacity when he refused to address

Ms. Doe by the appropriate honorifics and pronouns, as required by Shawnee’s policy. The Report

correctly recognized that the First Amendment inquiry ends there: the First Amendment does not

protect speech made by public employees pursuant to their official duties. Garcetti v. Ceballos,

547 U.S. 410, 421 (2006). “[E]mployees retain the prospect of constitutional protection for their

contributions to the civic discourse. This prospect of protection, however, does not invest them

with a right to perform their jobs however they see fit.” Id. at 422. And even if his speech were

not pursuant to his official duties, it would be protected only if it were on a matter of public

concern. The Magistrate Judge correctly concluded that “outing” Ms. Doe as a transgender woman

to her fellow students in class was not a matter of “public concern.” Finally, even if Plaintiff was

not speaking pursuant to his official duties and was speaking on a matter of public concern, his

speech would still be unprotected under Pickering v. Board of Education of Township High School

District 205, 391 U.S. 563 (1968).

                  A. Garcetti Forecloses Plaintiff’s Claim.

           There can be no serious dispute that Plaintiff addressed Ms. Doe in the course of his

employment—he is a college professor, and his statements to Ms. Doe occurred during classroom

instruction. Plaintiff thus stakes his case on the position that there should be an exception to

Garcett for statements by college professors in class. That position is incorrect.

           Under Sixth Circuit precedent, the First Amendment does not prevent a public university

from requiring its employees—including professors—to adhere to the university’s policies and

academic decisions when speaking as a public employee. Rather, “[w]hile the First Amendment

may protect [a professor’s] right to express her ideas about pedagogy, it does not require that the


                                                    4
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 6 of 21 PAGEID #: 2346




university permit her to teach her classes in accordance with those ideas.” Johnson-Kurek v. Abu-

Absi, 423 F.3d 590, 595 (6th Cir. 2005); see also Bonnell v. Lorenzo, 241 F.3d 800, 823-24 (6th

Cir. 2001). “Academic freedom implicates the freedom of a university to make its own judgments

as to education, requiring deference to a university’s academic decisions.” Evans-Marshall v. Bd.

of Educ. of Tipp City Exempted Vill. Sch. Dist., 624 F.3d 332, 344 (6th Cir. 2010) (internal

quotation marks omitted). “In the context of in-class curricular speech,” even “in the university

arena . . . a teacher’s invocation of academic freedom does not warrant judicial intrusion upon an

educational institution’s decisions.” Id.

       Of particular relevance here, the Sixth Circuit, and courts within the circuit, have

repeatedly held that the Free Speech Clause does not limit a university’s ability to enforce

standards of professionalism and civility, including in the context of teaching. See, e.g., Johnson-

Kurek, 423 F.3d at 594-95 (disciplining a professor for refusing to clearly communicate course

requirements to students); Bonnell, 241 F.3d at 823-24 (suspending a professor for repeatedly

using expletives and degrading language even though the language was used to further academic

discussion); Smock v. Bd. of Regents of Univ. of Mich., 353 F. Supp. 3d 651, 659-60 (E.D. Mich.

2018) (disciplining a professor for making sexually inappropriate comments and jokes during

discussions with graduate students she supervised). Shawnee’s nondiscrimination policies set the

standards and expectations of professionalism and civility within the Shawnee community, along

with the many other policies that cover employee conduct. Here, those policies require Plaintiff

to treat all students equally, including by referring to students based on their gender identity. As

previously noted, that requirement applies to all Shawnee employees, students, and visitors. See

Am. Compl. Ex. 2, Doc. 34-2, at PageID 1512.




                                                 5
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 7 of 21 PAGEID #: 2347




         The Report faithfully followed those principles. It concluded that no Sixth Circuit decision

“supports plaintiff’s argument that speech related to teaching or scholarship is excepted from the

usual analysis applied to public employee speech under Garcetti.” R&R, Doc. 49, at PageID 2117.

Applying Garcetti, the Report therefore concluded that Plaintiff’s free speech claim failed.

“Plaintiff’s speech—i.e., the titles he used to address Doe and the pronouns he used when referring

to her—occurred pursuant to his official duties as a professor at Shawnee State.” Id. at PageID

2118. “Given plaintiff’s employment duties (university professor), the setting of plaintiff’s speech

(a university classroom), the audience (the students in his Political Philosophy class), the impetus

for the speech (to address students in a manner that plaintiff considered to be an important

pedagogical tool), and the general subject matter of the speech (titles and pronouns for addressing

students in his classroom), the Court concludes as a matter of law that plaintiff spoke pursuant to

his official duties.” Id. at PageID 2119.

         Plaintiff’s efforts to cast doubt on this straightforward application of binding precedent

lack merit. The Supreme Court cases that Plaintiff relies on, see Pl. Obj., Doc. 53, at PageID 2282-

83, are far afield. In Sweezy v. New Hampshire, 354 U.S. 234 (1957), a professor was subpoenaed

by the state Attorney General to testify about his classroom lectures; when he refused to answer

questions, he was jailed. The Supreme Court held that his incarceration violated the Due Process

Clause. In Keyishian v. Board of Regents of University of New York, 385 U.S. 589 (1967), the

Supreme Court invalidated a state statute requiring university employees to sign loyalty oaths that

they were not Communist Party members. Neither case implicated the issue here—whether a

public employer (here, the University) could enact and enforce standards of workplace conduct for

its employees. Garcetti, as interpreted by the Sixth Circuit, resolves that question in Shawnee’s

favor.



                                                  6
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 8 of 21 PAGEID #: 2348




       Plaintiff relies on two out-of-circuit cases, but neither endorses his proposed categorical

exception to Garcetti for college professors. In Adams v. Trustees of the University of North

Carolina-Wilmington, 640 F.3d 550 (4th Cir. 2011), a professor was denied a promotion based on

speech that was concededly not conducted pursuant to the professor’s job duties and was

concededly protected by the First Amendment. Id. at 561. In Demers v. Austin, 746 F.3d 402 (9th

Cir. 2014), the professor alleged that he was retaliated against for publicly circulating a proposal

that “would have substantially altered the nature of what was taught at the school, as well as the

composition of the faculty that would teach it.” Id. at 415. Nothing in these cases suggests that

Garcetti does not apply to a professor’s speech to students in class. In any event, as the Magistrate

Judge observed, “[t]his Court, though, is bound by the holdings of the United States Supreme

Court and the United States Court of Appeals for the Sixth Circuit. Neither Court has decided that

Garcetti does not apply, or that it applies in a different manner, to teachers at public colleges and

universities.” R&R, Doc. 49, at PageID 2116.

       Further, unlike in Adams and Demers, this case involves an across-the-board non-

discrimination policy that applies identically to Plaintiff as to any other employee. Plaintiff does

not appear to dispute that a challenge to the non-discrimination policy brought by any other

employee—even another employee with the identical philosophical and religious views as

Plaintiff—would be barred by Garcetti. Plaintiff’s status as a university professor should not lead

to a different result. Plaintiff invokes the banner of academic freedom, but he is perfectly entitled

to publish articles on whatever he wishes, and teach students whatever he wishes. He must merely

abide by an even-handed and uniform nondiscrimination policy designed to ensure that all students

are able to participate in and benefit from their courses. Nothing in the First Amendment requires

exempting professors from such policies.



                                                 7
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 9 of 21 PAGEID #: 2349




               B. Plaintiff’s Free-Speech Claims Do Not Meet the Public Concern
                  Requirement.

       Because Plaintiff’s speech referring Ms. Doe was part of his official duties, there is no need

to consider whether that speech is about a matter of public concern. Nonetheless, as the Report

correctly concluded, Plaintiff’s speech did not touch on a matter of public concern. “The linchpin

of the [public-concern] inquiry is . . . the extent to which the speech advances an idea transcending

personal interest or opinion which impacts our social and/or political lives.” Dambrot v. Cent.

Mich. Univ., 55 F.3d 1177, 1189 (6th Cir. 1995); see also Farhat v. Jopke, 370 F.3d 580, 590 (6th

Cir. 2004). This requires courts to assess the information conveyed by the at-issue speech,

regardless of the speaker’s motivations for the speech. See Farhat, 370 F.3d at 591-92 (holding

that “the pertinent question is not why the employee spoke, but what he said,” and the argument

that “subjective motivations are dispositive when determining whether . . . speech addresses a

matter of purely personal concern is in direct conflict with the Supreme Court’s holding in

Connick” (citation omitted)).

       Here, there is no dispute as to “what he said”: “Mr. Doe” or “Doe.” The specific words

used by Plaintiff indicated nothing more than an invitation to Ms. Doe to engage in the class

discussion. Those words fail to convey any “information . . . needed or appropriate to enable the

members of society to make informed decisions [on matters of public concern],” Farhat, 370 F.3d

at 590, or “contribut[e] to the civic discourse,” Garcetti, 547 U.S. at 422; cf. Hardy v. Jefferson

Cmty. Coll., 260 F.3d 671, 679 (6th Cir. 2001) (use of sexist language during a lecture exploring

social and political impact of that language related to matter of public concern where the “speech

was limited to an academic discussion of the words in question”). Plaintiff’s subjective motivation

for using “Mr.” in front of “Doe”—or otherwise calling on her differently from her classmates—

does not transform it into protected speech.


                                                 8
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 10 of 21 PAGEID #: 2350




       Plaintiff insists that “gender identity is a public concern.” Pl. Obj., Doc. 53, at PageID

2291-2294. The Report did not conclude otherwise. To the contrary, it agreed that “[b]roadly

speaking,” “gender identity” is “undoubtedly a matter of profound value and concern to the

public.” R&R, Doc. 49, at PageID 2123 (brackets and ellipses omitted). Rather, it correctly held

that “though plaintiff’s speech related to gender identity, it did not implicate the broader concerns

surrounding the issue” because the “focus of the speech was Doe.” Id. at PageID 2123-24.

Plaintiff may be correct that “opining on how we should refer to transgender individuals” may be

an issue of public concern, Pl. Obj., Doc. 53, at PageID 2294, but Plaintiff was not offering any

general opinions on pronoun use; rather, he was simply trying to get Ms. Doe’s attention.

       Plaintiff offers two theories for transforming the phrase “Mr. Doe” into a matter of public

concern. First, he argues that his use of male pronouns in addressing Ms. Doe implicitly conveys

his attitudes about transgender people. But such “‘fleeting’ references to an arguably public matter

do not elevate the speech to a matter of ‘public concern.’” Farhat, 370 F.3d at 592. As the Report

correctly explained, “Plaintiff does not allege that he explained to students his reasons for referring

to Doe as a male or that it would have been appropriate for him to do so in his teaching role.”

R&R, Doc. 49 at PageID 2124. Rather, he simply said “Mr. Doe” in the context of a class

discussion. Under those circumstances, the message would not have been “understood by those

exposed to it”—the students who happened to be within earshot—“as expressing the viewpoint

that plaintiff now ascribes to the speech.” Id. at PageID 2125.

       Second, Plaintiff insists that in-class speech is “presumptively a matter of public concern.”

Pl. Obj., Doc. 53, at PageID 2295-97. The Report, however, correctly explains that the Sixth

Circuit has never imposed any such “presumption.” R&R, Doc. 49 at PageID 2120-21. Moreover,

any such presumption would be overcome in this case, when Plaintiff’s statements were not



                                                  9
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 11 of 21 PAGEID #: 2351




actually part of the course curriculum, but merely consisted of an effort to alert a student that he

was going to ask a question.

               C. Even If Plaintiff’s Speech Were Subject to the Pickering Test, He Would
                  Fail to State a First Amendment Claim.

       The Magistrate Judge correctly ruled that Plaintiff’s First Amendment claim must be

dismissed on two alternative grounds: Plaintiff’s speech was employee speech under Garcetti, and

speech on a matter of private concern under Connick. But even if Plaintiff’s speech was not

employee speech and was on a matter of public concern, Plaintiff’s claim would still fail.

Plaintiff’s “interests . . . in commenting upon matters of public concern” do not outweigh “‘the

interest of the State, as an employer, in promoting the efficiency of the public services it performs

through its employees.’” Evans-Marshall, 624 F.3d at 338 (quoting Pickering, 391 U.S. at 568).

       The University has a strong interest in ensuring students will be free to take courses of their

choice without fear of discrimination. Even if a transgender student were interested in Plaintiff’s

teaching and scholarship, the student would be very unlikely to take Plaintiff’s course if the student

knew that Plaintiff would insist on “outing” the student as transgender every time Plaintiff called

the student’s name. Plaintiff’s own allegations make clear that Plaintiff’s conduct was very

upsetting to Ms. Doe. See Am. Compl., Doc. 34, at PageID 1475, ¶¶ 140-44 (describing verbal

altercation that resulted when Plaintiff would not agree to use female honorifics for Ms. Doe in

future class sessions). Shawnee reasonably concluded that its nondiscrimination policy would

protect other students as well.

       It is important to recognize that Plaintiff was in a position of authority over Ms. Doe. He

controlled the Socratic Dialogue; he decided who would speak and when; he decided Ms. Doe’s

grades. Having given that authority to Plaintiff, Shawnee should be permitted to ensure that

Plaintiff exercises that authority in a nondiscriminatory manner. Plaintiff claims that there “are no


                                                 10
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 12 of 21 PAGEID #: 2352




facts in the Complaint to support” that Plaintiff’s students were a “captive audience,” because a

student could always have dropped the course. Pl. Obj., Doc. 53, at PageID 2297-98. This misses

the point: a student in class is not like a citizen listening to someone professing ideas from a

soapbox. While in class, the professor controls classroom discussion. When Plaintiff calls on Ms.

Doe, Ms. Doe has to answer the question—or she risks getting a lower grade. Recognizing that

point, Shawnee has a strong interest in ensuring that professors address students in conformance

with the students’ gender identity.

       In contrast to Shawnee’s interests outlined above, Plaintiff’s side of the Pickering balance

is all but empty. Shawnee’s policy does not prohibit Plaintiff from commenting on matters of

public concern—whether on his own time, or as part of his writing and publishing as an academic

employed by Shawnee. The policy demands only that Plaintiff manage his classroom in the

manner that the university considers most pedagogically appropriate. Plaintiff thus still enjoys the

“opportunities to contribute to public debate” that Pickering is intended to preserve. Pickering,

391 U.S. at 572-73. Shawnee’ interests easily outweigh Plaintiff’s interests in refusing to comply

with the university’s nondiscrimination policy.

               D. Plaintiff’s Remaining Free-Speech Claims Fail as a Matter of Law.

       Content/Viewpoint Discrimination. Plaintiff’s allegation that Shawnee engaged in content

and viewpoint discrimination fails in light of Garcetti. The whole point of Garcetti is that a public

employer may regulate what its employees say while at work. On the facts of Garcetti itself, a

deputy district attorney allegedly experienced retaliation after writing a memo expressing concerns

about an ongoing criminal prosecution and recommending it be dismissed. 547 U.S. at 414. The

Supreme Court held that the memo was unprotected speech. Id. at 425-26. Accepting the

attorney’s allegations as true, his employer retaliated against him based on the content of the memo

and the viewpoint expressed therein—i.e., that the criminal prosecution should be dismissed. No
                                                  11
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 13 of 21 PAGEID #: 2353




retaliation would have occurred if the attorney had lauded the criminal prosecution. Nevertheless,

because the district attorney was speaking in the course of his official duties, his speech was

unprotected. The same reasoning forecloses Plaintiff’s claim here.

        Plaintiff cites no authority supporting a contrary conclusion. Plaintiff cites Dambrot v.

Cent. Mich. Univ., 55 F.3d 1177 (6th Cir. 1995). Pl. Obj., Doc. 53, at PageID 2308. But in that

case, the court upheld the termination of a university coach who was fired under the college’s

nondiscrimination policy for using a racial slur. 55 F.3d at 1181. Plaintiff relies on a different

portion of the opinion finding a nondiscrimination policy overbroad in a separate challenge

brought by college students—not by the coach. Id. at 1179-80, 1185.

        Plaintiff also contends that Shawnee has “unbridled discretion to regulate faculty speech.”

Pl. Obj., Doc. 53, at PageID 2306.       That contention lacks merit.      Shawnee has a written

nondiscrimination policy that specifies the circumstances in which it is applied. See Report, Doc.

49, at PageID 2136 (citing Am. Compl. Ex. 2, Doc. 34-2, at PageID 1511-12). Contrary to

Plaintiff’s assertion, Shawnee officials do not have “complete discretion to review anything faculty

say off campus once someone complains and to punish them.” Pl. Obj., Doc. 53, at PageID 2308.

Rather, Shawnee’s policy extends to “University sponsored-functions and employees’ official

duties outside the classroom.” Report, Doc. 49, at PageID 2136. And Shawnee’s policy does not

give it discretion to “[r]eview anything faculty say,” but instead requires all employees to use

appropriate pronouns and honorifics to address students while the employees are engaged in

official duties.

        Compelled Speech. Plaintiff’s compelled speech claim lacks merit for two reasons. First,

as the Report correctly held, Shawnee did not actually compel any speech: “plaintiff acknowledges

that defendants gave him the option to stop using gender-based titles during class, but plaintiff



                                                12
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 14 of 21 PAGEID #: 2354




rejected that option.” R&R, Doc. 49, at PageID 2129. Plaintiff responds that “[a]ndrogynous

terms would prohibit him from expressing views he does hold—that people are male or female

and that this fixed sex is what is real.” Id. at PageID 2309. But Plaintiff does not allege that he

has a moral or religious objection to using, for instance, students’ first names rather than their last

names. Rather, Plaintiff’s complaint is that he is “prohibit[ed]” from using male pronouns and

honorifics to describe Ms. Doe. Id. Thus, in reality, Plaintiff’s claim is not that he is compelled

to use speech he disbelieves in, but that his speech is restricted—a claim that fails for the reasons

explained above.

       Second, even if Shawnee did compel Plaintiff to use appropriate pronouns and honorifics

for Ms. Doe, an employer may compel official employee speech, just as it may prohibit official

employee speech: “[I]f the speech in question is part of an employee’s official duties, the employer

may insist that the employee deliver any lawful message.” Janus v. Am. Fed’n of State, Cty., &

Mun. Emps., Council 31, 138 S. Ct. 2448, 2473 (2018) (emphasis added)). Thus, Shawnee does

not violate the First Amendment by requiring professors to treat transgender students in a manner

consistent with the student’s gender identity.

       Unconstitutional conditions.          The Report correctly concluded that Plaintiff’s

unconstitutional conditions claim was derivative of his free speech claim: “Plaintiff has not shown

how his claim that he has been denied a benefit or will be denied a benefit on a ground that violates

his free speech rights differs in any respect from his First Amendment retaliation claim.” R&R,

Doc. 49, at PageID 2138. Plaintiff does not meaningfully engage with this conclusion. Instead,

he cites cases from other areas of law holding that the government may not deny benefits to persons

because they exercise their constitutional rights. Pl. Obj., Doc. 53, at PageID 2311-12. However,

as the Report correctly concluded, Plaintiff’s speech was unprotected, and therefore did not



                                                  13
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 15 of 21 PAGEID #: 2355




constitute as an exercise of constitutional rights. As such, the unconstitutional conditions doctrine

does not apply because Shawnee did not condition any benefit on the exercise of any right.

       Overbreadth. The Report exhaustively analyzed and rejected Plaintiff’s First Amendment

claim based on overbreadth. As the Report correctly explained, Plaintiff’s argument depends on

the premise that his protected speech “came within the ambit of the unconstitutionally overbroad

policies.” R&R, Doc. 49, at PageID 2135. But “plaintiff can only demonstrate that he was harmed

by application of the policies to him if his speech was protected”—which it was not. Id. The

Report also, alternatively, concluded that “plaintiff has not stated a plausible claim that the

Shawnee State nondiscrimination policies are overbroad on their face.” Id. Although the policies

are “not limited to classroom interactions,” they apply only to “University sponsored-functions,”

and “plaintiff has alleged no facts showing how the policies reach a substantial amount of

constitutionally-protected speech.” Id. at PageID 2136. Plaintiff’s arguments on overbreadth are

largely a reprise of his remaining First Amendment arguments, and they fail for the same reason.

Pl. Obj., Doc. 53, at PageID 2321-22.

    III.   The Report Correctly Rejected Plaintiff’s Free Exercise Claim.

       In rejecting Plaintiff’s Free Exercise claim, the Report applied well-settled law. As the

Report correctly held, an “individual’s religious beliefs do not ‘excuse him from compliance with

an otherwise valid law prohibiting conduct that the State is free to regulate’ because ‘[t]he mere

possession of religious convictions which contradict the relevant concerns of a political society

does not relieve the citizen from the discharge of political responsibilities.’” R&R, Doc. 49, at

PageID 2141 (quoting Emp’t Div., Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 878-79

(1990) (citation omitted)). Shawnee’s policies are “neutral and generally applicable on their face,”

applying to all employees, students, and visitors of all faiths. Id. at PageID 2141.



                                                 14
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 16 of 21 PAGEID #: 2356




       Contrary to Plaintiff’s arguments, no case post-dating Smith overrules Smith’s binding and

dispositive holding. This case is not comparable to Trinity Lutheran Church of Columbia, Inc. v.

Comer, 137 S. Ct. 2012 (2017), in which Missouri facially discriminated against a church by

excluding it from a benefits program because it was a church. Here, Plaintiff’s religion played no

role in any decision by the University. Likewise, this case is unlike Masterpiece Cakeshop, Ltd.

v. Colorado Civil Rights Commission, 138 S. Ct. 1719 (2018), when the adjudicators openly made

comments on the record that were hostile to the litigant’s religious beliefs. And unlike in Hosanna-

Tabor Evangelical Lutheran Church & School v. EEOC, 565 U.S. 171 (2012), this case does not

involve an effort by the government to decide who a church’s ministers will be. Plaintiff also

asserts that Smith does not apply to nondiscrimination policies that regulate government

employees’ official speech in class, Pl. Obj., Doc. 53, at PageID 2313-14, but cites no authority or

reasoned basis for this proposition.

       Nor has Plaintiff rebutted the Report’s conclusion that Shawnee’s policy is neutral and

generally applicable. As the Report correctly found, there are no well-pleaded allegations that “the

nondiscrimination policies were aimed at his particular religious practices or beliefs, or that they

targeted particular religious practices or views as applied.” R&R, Doc. 49, at PageID 2142.

Plaintiff’s objections focus on his allegations regarding Pauley and Bauer, Pl. Obj., Doc. 53, at

PageID 2318-19, but the Report addressed and rejected those allegations in exhaustive detail.

Plaintiff alleges that Pauley made critical comments about Christian doctrine in an unrelated

context a year earlier. As the Report correctly concluded, this is an insufficient basis for alleging

that the application of that policy was the product of anti-Christian discrimination. R&R, Doc. 49,

at PageID 2142. This is especially true given that Pauley did not apply the policy; while Plaintiff

adverts to Pauley’s alleged peripheral connection to Shawnee’s decision, Plaintiff’s assertion that



                                                 15
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 17 of 21 PAGEID #: 2357




Pauley’s allegedly anti-Christian views influenced Shawnee’s conduct is pure speculation. As for

Bauer, Plaintiff assails him for laughing (one time), interrupting others, and showing “disinterest.”

Pl. Obj., Doc. 53, at PageID 2318. Plaintiff, however, does not allege that Bauer ever made a

single statement showing any hostility toward religion whatsoever. If interruptions and chuckles

were enough to state a constitutional claim, no claim could ever be dismissed.

          Equally unpersuasive is Plaintiff’s claim that the policy is not “generally applicable.” The

Report accurately concludes that Plaintiff has not alleged that any exemption has ever been

granted. R&R, Doc. 49, at PageID 2145. Plaintiff does not dispute the point; instead, he asserts

that “exemptions simply must exist” (emphasis in original) and infers that this is a “matter for

discovery.” Pl. Obj., Doc. 53, at PageID 2319. But a plaintiff must state a claim in order to get to

discovery. In the absence of any factual accusations that Shawnee’s policy is not generally

applicable, Plaintiff has not stated a claim that Shawnee’s policy is not generally applicable.

    IV.      The Report Correctly Concluded That Plaintiff’s Remaining Claims Should Be
             Dismissed.

          Due Process. Shawnee’s nondiscrimination policies are not unconstitutionally vague. The

Due Process Clause requires “sufficient definiteness that ordinary people can understand what

conduct is prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement,” Kolender v. Lawson, 461 U.S. 352, 357 (1983), though it does not require legislating

in “encyclopedic terms.” United States v. Jenkins, 770 F.3d 507, 510 (6th Cir. 2014) (quotation

marks and alteration omitted). Shawnee’s policy complies with that standard. As the Report

explained, Plaintiff had “ample notice that: (1) the nondiscrimination policies require professors

to address and refer to students by pronouns and titles consistent with their gender identities; and

(2) using male pronouns and titles to address and refer to Doe, and addressing and referring to Doe

in a different manner than he addressed and referred to other students in his class, did not comply


                                                  16
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 18 of 21 PAGEID #: 2358




with the nondiscrimination policies.” R&R, Doc. 49, at PageID 2149-50. Among other things,

Plaintiff himself alleges that he personally received explicit notice from university officials as to

the university’s policy on multiple occasions, which the Report carefully catalogues. Id. at PageID

2150-52.

       Plaintiff contends that the policy itself does not give adequate notice that professors must

use appropriate pronouns and honorifics when addressing transgender students. Pl. Obj., Doc. 53,

at PageID 2323-24. Any confusion Plaintiff may have had on this score was fully resolved by the

University’s repeated and explicit statements to him that addressing Ms. Doe with male pronouns

and honorifics violated Shawnee’s policy. Plaintiff expresses uncertainty as to whether the policy

would require a professor to use phrases such as “Your Majesty.” Id. at PageID 2325. Nothing in

the policy, however, suggests professors are required to use such phrases. Rather, the policy serves

the narrow purpose of ensuring that professors treat transgender students in accord with their

gender identity.

       Elsewhere in Plaintiff’s brief, as part of his First Amendment claim, Plaintiff insists that

“gender identity” is “imprecise, subjective, and indefinite.” Id. at PageID 2306. However, there

is no imprecision or confusion as to Ms. Doe’s gender identity. Any confusion that Plaintiff may

have had was resolved when Ms. Doe informed him of her gender identity. Plaintiff does not

allege that Shawnee disciplines its employees who unintentionally use the incorrect pronoun or

honorific. Rather, Shawnee applied its policy in this case only after Plaintiff insisted on using

male pronouns and honorifics while fully aware of Ms. Doe’s gender identity.

       More generally, numerous state statutes prohibit discrimination based on gender identity.

See, e.g., Human Rights Campaign, State Maps of Laws & Policies, https://www.hrc.org/state-

maps (explaining that 21 states and the District of Columbia have passed laws prohibiting



                                                 17
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 19 of 21 PAGEID #: 2359




employment discrimination based on gender identity, and that 15 states and the District Columbia

have passed laws prohibiting gender identity discrimination in educational settings); see also N.M.

Stat. Ann. § 28-1-2(q) (definition of gender identity in state antidiscrimination law using language

similar to Shawnee’s policy); R.I. Gen. Laws Ann. § 28-5-6 (same). The Sixth Circuit has

prohibited discrimination on based of gender identity as a form or sex discrimination for over 15

years. See Smith v. City of Salem, 378 F.3d 566 (6th Cir. 2004). No court has ever held that the

term “gender identity” is unconstitutionally vague.

       Equal Protection. The Report correctly rejected Plaintiff’s class-of-one equal protection

claim. As the Report correctly explained, Plaintiff does not allege that other professors who

violated the nondiscrimination policy were not disciplined. R&R, Doc. 49, at PageID 2154-55

(“Plaintiff has not alleged facts showing that defendants have applied Shawnee State’s

nondiscrimination policy differently to distinct classes of people.”). Rather, his claim boils down

to the theory that he is disciplined while other professors, who comply with the nondiscrimination

policy, are not. But Plaintiff is not similarly situated to those other professors—they comply with

the policy, and he does not. Id. In reality, Plaintiff’s claim is a challenge to the nondiscrimination

policy, not to unequal treatment. As such, it is “essentially a re-packaging of his First Amendment

challenges.” Id. at PageID 2155. Plaintiff essentially concedes this point; he alleges that “[h]e is

being compelled to say something he does not want to say; others are not.” Pl. Obj., Doc. 53, at

PageID 2326. As such, his equal protection argument boils down to the claim that he is being

unconstitutionally compelled to speak. As shown above, he is not.

                                          CONCLUSION

       This Court should adopt Magistrate Judge Litkovitz’s Report & Recommendation in full

and dismiss Plaintiff’s amended complaint in its entirety.



                                                 18
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 20 of 21 PAGEID #: 2360




Date: November 14, 2019               Respectfully Submitted,

                                      /s/ Adam G. Unikowsky           s
                                      Adam G. Unikowsky (admitted pro hac vice)
                                      Michael E. Stewart
                                      Jennifer J. Yun
                                      JENNER & BLOCK LLP
                                      1099 New York Avenue NW, Suite 900
                                      Washington, DC 20001
                                      (202) 639-6000 (tel)
                                      (202) 639-6066 (fax)
                                      aunikowsky@jenner.com

                                      Jennifer L. Branch #0038893
                                      Gerhardstein & Branch Co. LPA
                                      441 Vine Street, Suite 3400
                                      Cincinnati, OH 45202
                                      (513) 621-9100 (tel)
                                      (513) 345-5543 (fax)
                                      Jbranch@gbfirm.com

                                      Shannon P. Minter (admitted pro hac vice)
                                      Asaf Orr (admitted pro hac vice)
                                      Christopher F. Stoll (admitted pro hac vice)
                                      NATIONAL CENTER FOR LESBIAN RIGHTS
                                      870 Market Street Suite 370
                                      San Francisco, California 94102
                                      (415) 392-6257 (tel)
                                      (415) 392-8442 (fax)
                                      sminter@nclrights.org
                                      aorr@nclrights.org
                                      cstoll@nclrights.org

                                      Attorneys for JANE DOE and SEXUALITY AND
                                      GENDER ACCEPTANCE




                                        19
Case: 1:18-cv-00753-SJD-KLL Doc #: 57 Filed: 11/14/19 Page: 21 of 21 PAGEID #: 2361




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.



                                                             /s/ Adam Unikowsky
                                                             Attorney for Jane Doe & Sexuality
                                                             and Gender Acceptance
